Citation Nr: 0409860	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals 
of a left knee injury, currently evaluated 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1961 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Washington, that 
denied an increased rating for the veteran's service-connected 
left knee disability.  The knee disability was then rated 30 
percent disabling under the provisions of Diagnostic Code 5257.  A 
rating decision in March 2000 evaluated the knee disability 
differently, assigning a 20 percent rating under Code 5257 and a 
separate 10 percent rating under Code 5003.  The combined rating 
for the left knee disability remained at 30 percent disabling.  

A personal hearing was conducted before the undersigned Veterans 
Law Judge at the RO in July 2002.  

The case was Remanded by the Board in July 2003 to ensure 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  
The requested action having been completed, the case is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that postoperative residuals of a 
left knee injury are manifest by giving way two to four times per 
month and not more than mild ligamentous laxity.  

2.  The medical evidence shows that degenerative joint disease of 
the left knee is manifested by painful, but near-normal, motion of 
the knee joint.  


CONCLUSIONS OF LAW

1.  The criteria for more than a 20 percent for postoperative 
residuals of a left knee injury are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Code 5257 (2003).  

2.  The criteria for more than a 10 percent for degenerative joint 
disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Code 5003 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent to 
his claims, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  
In addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information necessary 
to substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1997 rating decision and March 2000 statement of the case, 
the veteran and his representative were apprised of the applicable 
law and regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letters dated in 
February 2001 and July 2003, the RO explained the provisions of 
the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to submit 
or authorize the RO to obtain additional relevant evidence.  No 
response was received from the veteran following the July 2003 
letter.  

With respect to the duty to assist, review of the claims folder 
reveals that the RO secured service medical records, VA and 
private medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence in 
this case is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of his 
appeal.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in February 2001 and July 2003 
was not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After the 
most recent notice was provided, no additional evidence was 
received.  The claimant has been given every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General Counsel as 
to the Court's statement in Pelegrini that 38 U.S.C.A. §§ 5103(a) 
and 3.159(b)(1) require VA to include a request that the claimant 
provide any evidence in his or her possession that pertains to the 
claim as part of the notice provided to a claimant under those 
provisions.  The General Counsel's opinion held that the Court's 
statement is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is bound by 
the holding of the General Counsel's opinion.  

However, the RO wrote the appellant in July 2003, pursuant to the 
Board's October 2002 Remand, to inform him of the VCAA's 
provisions as they pertained to his claim and to advise him to 
submit any additional evidence within 30 days.  That letter 
specifically contained the "fourth element," in that the veteran 
was advised, "We need additional information from you...  Please 
submit any additional information that will help substantiate your 
claim."  In a January 2004 memorandum and in compliance with the 
Board's Remand, the RO noted that no new evidence had been 
submitted following the Remand and that, therefore, a supplemental 
statement of the case was not required.  See 38 C.F.R. § 19.31(c) 
(2003).  

Under the circumstances set forth above, considering the multiple 
times his claim have been reviewed by the RO and the Board and the 
multiple occasions that he has communicated with VA regarding his 
claim, the Board finds that the appellant has had ample notice of 
the types of evidence that would support his claim and that he has 
had ample opportunity to present evidence and argument in support 
of his appeal.  He has not identified any pertinent evidence that 
is not already of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its instructions 
from the prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment of the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In evaluating the veteran's claim, all regulations 
which are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As noted above, during the pendency of the veteran's appeal, the 
RO changed the manner in which it rated the veteran's service-
connected left knee disability.  The disability was previously 
assigned a 30 percent evaluation under Code 5257.  A rating 
decision in March 2000 assigned a 20 percent rating under Code 
5257 and a separate 10 percent rating under Code 5003.  The 
combined rating for the disability remained 30 percent disabling.  
This action was proper, even without prior notice to the veteran, 
pursuant to a precedent opinion of VA's General Counsel.  
VAOPGCPREC 71-91.  The RO made the 20 percent and 10 percent 
ratings effective from the date of receipt of the veteran's claim 
for an increased rating.  Accordingly, the issues on appeal are as 
set forth above.  

The veteran's claim for an increased rating was received in July 
1997.  

On VA compensation examination in January 1995, the veteran 
complained of pain on the medial aspect of his left knee, related 
to activity.  He stated that he could walk about 2 blocks before 
having to sit and rest.  He also reported instability of the knee, 
with it giving out at least 4 times per month.  The veteran 
indicated that on each of those occasions, the knee would swell 
and he would be unable to wear his prosthesis for a day or two, 
until the swelling would subside.  The examiner noted tenderness 
over the medial femoro-tibial joint line and around the patello-
femoral joint.  Range of motion of the knee was from 0 to 135 
degrees.  There was also some chronic laxity of the anterior 
cruciate ligament, which the examiner attributed to knee 
disability.  X-rays revealed hypertrophic osteophyte formation in 
the medial tibio-femoral joint space.  

On VA examination in September 1997, the veteran complained of 
constant mild left knee pain, aggravated by any weight-bearing 
activity, particularly climbing stairs.  He stated that 
experienced sharp pain with any twisting maneuver.  The veteran 
also again reported that his left knee would give way and that he 
has fallen.  In addition, he complained of catching in the knee 
and hyperextension of the knee.  A total knee arthroplasty had 
reportedly been considered, but had been postponed, because of 
potential adverse effects on his amputation site.  On examination, 
there was medial joint line tenderness.  There was severe crepitus 
on motion of the knee and laxity over the medial ligament.  The 
examiner diagnosed severe traumatic arthritis of the left knee.  

Another examination was conducted in August 1998.  The veteran's 
symptoms were as previously reported.  He indicated that his range 
of motion of the knee was reduced by 80 percent when the knee pain 
was at its worst.  Clinical and x-ray findings were essentially as 
previously reported.  The examiner's assessment was severe 
degenerative joint disease of the left knee, with mild ligamentous 
laxity.  The examiner submitted an addendum to her report in 
February 2000, stating that the veteran complained of decreased 
range of motion of 20 degrees when his pain was most severe; he 
also described easy fatigability of the leg and knee, but he 
denied any incoordination.  

VA outpatient clinic records dated from February 1995 to January 
2002 primarily reflect evaluations for problems related to his 
amputation stump and the fit of his prosthesis.  They do note that 
he underwent arthroscopic surgery of the left knee in January 1999 
for evaluation of the arthritis in the knee.  Pertinent complaints 
noted during the period primarily concerned knee pain.  

At a personal hearing before the Board in July 2002, the veteran 
testified that he would fall down because the knee would buckle 
and that it would swell occasionally.  Accordingly, he would limit 
himself to using crutches or even just a wheelchair for 
ambulation, but he stated that he spent most of his time just 
sitting.  He also described flare-ups of pain-for which he took 
pain medication 4 times a day-occurring about twice a month and 
lasting a couple days, during which time he would generally stay 
in bed.  Further, he indicated that his pain and other 
manifestations were not nearly as bad when examiners saw him as 
they were at the end of the day.  

On VA compensation examination in September 2002, conducted 
primarily to evaluate the veteran's right knee, he complained that 
he had pain in his left knee on a daily basis.  He also reported 
having swelling, crepitation, popping, and collapsing and locking 
of the knee.  He stated that he experienced flare-ups of pain with 
activity, with additional motion loss.  The veteran indicated that 
he avoided weight-bearing on that leg altogether.  X-rays 
reportedly showed pancompartmental degenerative changes.  The 
examiner described tenderness along the medial joint line of the 
left knee.  There was no effusion.  It was noted that there was 2+ 
crepitation on range of motion, which was from 0 to 95 degrees of 
flexion.  That examiner stated that he could not appreciate any 
ligamentous laxity.  He commented that, during flare-ups of pain, 
he would expect there to be no additional motion loss, but 
moderately severe alteration in his already abnormal gait, in 
terms of incoordination, and moderately severely diminished 
ambulatory endurance.  

Postoperative residuals of a left knee injury

The veteran's left knee disability is currently evaluated on the 
basis of both instability and limitation of motion.  

For dislocation of the semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint, a 20 percent 
evaluation is warranted.  Code 5258.  For symptomatic 
postoperative residuals of removal of semilunar cartilage, a 10 
percent rating is assigned.  Code 5259.  

For other impairment of the knee, with recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned for 
severe impairment.  A 20 percent rating is warranted if the 
impairment is moderate and a 10 percent evaluation is appropriate 
if the impairment is slight.  Code 5257.  

A 20 percent rating is currently in effect for the left knee 
disability on the basis of instability.  

The medical records clearly show that the vast majority of the 
veteran's medical treatment in recent years has been for his 
problems related to his non-service-connected left below-the-knee 
amputation.  It appears clear that, because of the proximity of 
the amputation site to his left knee, problems concerning the 
amputation have affected the veteran's left knee.  Moreover, his 
difficulties with ambulation are obviously due to both 
disabilities.  However, to the extent possible, the Board must 
evaluate just the manifestations of the service-connected knee 
disability, applying the criteria of VA's rating schedule 

Despite the veteran's hearing testimony, the medical records do 
not document significant episodes of the knee giving out or 
manifestations of instability since 1995, although the September 
2002 examiner did note his complaints of the knee collapsing and 
locking.  An examiner in August 1998 characterized the instability 
as being mild and the examiner in 2002 could not appreciate any 
ligamentous laxity at all.  Based on those manifestations and 
reported clinical findings, the Board does not find any basis to 
find that the service-connected left knee disability displays more 
than moderate impairment due to instability, for which a 20 
percent rating is warranted.  

The Board recognizes that the veteran previously underwent a 
medial meniscectomy of the left knee in 1993.  Although he has 
reported symptoms of "locking" and pain, no recent examiner has 
noted any specific residuals of the surgery other than arthritis.  
Further, no recent examiner has attributed any of the veteran's 
symptoms or clinical findings to residual dislocated semilunar 
cartilage or to residuals of the surgery.  It is clear from the 
record that examiners have attributed the current manifestations 
of the veteran's left knee disability either to instability or to 
arthritis.  Therefore, it would constitute impermissible 
pyramiding of ratings to assign a separate rating for the 
disability under the provisions of Codes 5258 or 5259, in addition 
to a rating pursuant to the criteria of Code 5257, under which a 
higher rating is potentially available.  38 C.F.R. § 4.14 (2003).  

Accordingly, the Board concludes that an evaluation greater than 
the currently assigned 20 percent rating on the basis of 
instability, under Code 5257, is not warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular evaluation 
may be assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  There is 
no evidence that the veteran has recently been hospitalized for 
treatment of his left knee disability.  Neither does the record 
reflect marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the disability or 
of concessions made by his employer because of his left knee 
disability.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration of an 
extraschedular rating.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  In 
this case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the provisions 
of § 5107(b) are not applicable.  

Degenerative joint disease, left knee

Degenerative arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Code 5003.  

A 20 percent evaluation may be assigned for limitation of flexion 
of the leg to 30 degrees.  Limitation to 45 degrees warrants a 10 
percent rating.  A noncompensable evaluation is to be assigned for 
limitation of flexion to 60 degrees or more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent rating is 
appropriate.  Limitation to 10 degrees warrants a 10 percent 
evaluation.  A noncompensable rating is to be assigned where the 
limitation of extension is to 5 degrees or less.  Code 5261.  

Although the veteran stated in 1998 that motion of his knee was 
limited 80 percent when the pain was at its worst, no examiner has 
documented any such limitation or degree of pain.  No examiner has 
reported any limitation of extension and no examiner has noted 
flexion limited to less than 95 degrees, although examiners have 
reported pain at the extremes of motion of the knee.  Although the 
veteran has testified that his left knee does swell, no examiner 
has noted any swelling.  The reported data for range of motion of 
the knee simply do not meet the criteria for a compensable rating 
on the basis of limitation of motion.  

However, because both the veteran and examiners have noted painful 
knee motion, a 10 percent rating for the knee disability is 
warranted pursuant to § 4.59.  The Board notes, though, that, even 
during flare-ups of pain, the most recent examiner commented that 
he would expect there to be no additional motion loss, but 
moderately severe alteration in his already abnormal gait, in 
terms of incoordination, and moderately severely diminished 
ambulatory endurance.  Nevertheless, because the veteran has 
reported and testified that he has such flare-ups only once every 
week or two on the average (two to four times a month), the Board 
finds that the overall level of impairment on the basis of 
limitation of motion is commensurate with the current 10 percent 
evaluation for the left knee disability.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Again, the Board believes that the regular schedular standards 
applied in the current case, with consideration of the provisions 
of § 4.40, adequately describe and provide for the veteran's 
disability level.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b).  

As to this issue, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  


ORDER

An increased rating for postoperative residuals of a left knee 
injury, currently evaluated 20 percent disabling, is denied.  

An increased rating for degenerative joint disease of the left 
knee, currently evaluated 10 percent disabling, is denied.  



	                        
____________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



